Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 15, and 20, Examiner deems a method of generating a map based upon a plurality of operations performed by a machine, comprising: storing a first operating range for a first quantitatively measurable task of an operation; storing a second operating range for a second quantitatively measurable task of the operation; determining a current machine position; determining a first operating characteristic of the machine based upon an output of an operating sensor; comparing the first operating characteristic to the first operating range; storing an identification of a first failed task together with the current machine position upon the first operating characteristic of the machine being outside of the first operating range; determining a second operating characteristic of the machine based upon an output of the operating sensor; comparing the second operating characteristic to the second operating range; storing an identification of a second failed task together with the current machine position upon the second operating characteristic of the machine being outside of the second operating range; and generating and displaying a map of the path of the machine on a visual image display device, the map including each failed task and its associated machine position while performing the failed task to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include monitoring and storing instances of operator controlling a machine outside of predetermined operating ranges, and generating and displaying a map indicating instances of the operator’s exceeding the operating ranges. . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL V KERRIGAN/Primary Examiner, Art Unit 3669